On Appellees’ Motion for Rehearing. .
Appellees in their motion for rehearing filed a remittitur of the amount of damages awarded them in the judgment of the trial court, and request that the judgment of reversal be set aside and that as remitted the judgment of the trial court be reformed and affirmed.
This action by the appellees amounts to an abandonment by them of their cross-action against appellant for damages for breach by appellant of the rental contract. Since there was no error in the judgment of the trial court, based upon jury findings, in denying appellant recovery of rentals under said contract; and since the appellees have abandoned their cause of action against the appellant, no good purpose would be served *651by a reversal of the cause for another trial. Said motion of appellees is therefore granted; the'judgment of reversal heretofore entered is set aside; the judgment of the trial court is reformed so as to deny appellees any recovery of damages against the appellant; and as so reformed the judgment of the trial court is affirmed. All costs of appeal are taxed against the appellees.
Motion granted; judgment reformed and affirmed.